Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9-16 and 18 of U.S. Patent No. 11,043,041. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.
Instant Applicant
Patent No. 11,043,041
1. A system configured to facilitate animation, the system comprising: one or more physical processors configured by machine-readable instructions to: 
1. A system configured to facilitate animation, the system comprising: one or more physical processors configured by machine-readable instructions to: 
obtain a first scene definition, the first scene definition including scene information that defines a virtual scene, the virtual scene including integrated motion capture information of entities within a virtual setting over a scene duration from a scene beginning to a scene end, the scene information including entity information, the entity information defining individual ones of the entities and the motion capture information of the entities, wherein the scene information includes first entity information, the first entity information defining a first entity and first motion capture information for the first entity, the first motion capture information characterizing motion and/or sound made by a first user during a first portion of the scene duration such that the first user virtually embodies the first entity; 
obtain a first scene definition, the first scene definition including scene information that defines a virtual reality scene, the virtual reality scene including integrated motion capture information of entities within a virtual reality setting over a scene duration from a scene beginning to a scene end, the scene information including setting information and entity information, the setting information defining the setting, and the entity information defining individual ones of the entities and the motion capture information of the entities, wherein the scene information includes first entity information, the first entity information defining a first entity and first motion capture information for the first entity, the first motion capture information characterizing motion and/or sound made by a first user per frame during a first portion of the scene duration such that the first user virtually embodies the first entity, wherein the frames are in sequential order; 
receive second entity information, the second entity information defining a second entity and second motion capture information characterizing motion and/or sound made by a second user during a second portion of the scene duration such that the second user virtually embodies the second entity, wherein the first portion and the second portion of the scene duration have at least some overlap; 
receive second entity information, the second entity information defining a second entity and second motion capture information characterizing motion and/or sound made by a second user per frame during a second portion of the scene duration such that the second user virtually embodies the second entity, wherein the first portion and the second portion of the scene duration have at least some overlap;
integrate the second entity information into the first scene definition such that a second scene definition is generated, the second scene definition including the first scene definition and the second entity information, wherein the integrated second motion capture information affects the motion capture information of the entities; 
integrate the second entity information into the first scene definition such that a second scene definition is generated, the second scene definition including the  first scene definition and the second entity information, wherein the integrated second motion capture information affects the motion capture information of the entities;
for each of the entities of the entity information: execute a simulation of the virtual scene from the second scene definition for at least a portion of the scene duration; analyze the second scene definition for deviancy between a given entity and the second motion capture information, wherein the deviancy characterizes the motion capture information of the given entity as incompliant with the second motion capture information based on the integration of the second motion capture information; 
for each of the entities of the entity information: execute a simulation of the virtual reality scene from the second scene definition for at least a portion of the scene duration; analyze the second scene definition for deviancy between the given entity and the second motion capture information, wherein the deviancy characterizes the motion capture information of the given entity as incompliant with the second motion capture information based on the integration of the second motion capture information; 
indicate, based on the analysis for deviancy, the given entity as deviant; and re-integrate the given entity into the second scene definition.
indicate, based on the analysis for deviancy, the given entity as deviant; and re-integrate the given entity into the second scene definition



Instant Application
1
2
3
4
5
6
7
8
9
Aforementioned Patent
1
2
3
4
5
6
7
9
10



Instant Application
10
11
12
13
14
15
16
Aforementioned Patent
11
12
13
14
15
16
18





Claims 1 - 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9-16 and 18 of U.S. Patent No. 11,380,076. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.

Instant Application 
Instant Patent 11,380,076
A system configured to facilitate animation, the system comprising: 
A system configured to facilitate animation, the system comprising: 
one or more physical processors configured by machine-readable instructions to: obtain a first scene definition, the first scene definition including scene information that defines a virtual scene, the virtual scene including integrated motion capture information of entities within a virtual setting over a scene duration from a scene beginning to a scene end, the scene information including entity information, the entity information defining individual ones of the entities and the motion capture information of the entities, wherein the scene information includes first entity information, the first entity information defining a first entity and first motion capture information for the first entity, the first motion capture information characterizing motion and/or sound made by a first user during a first portion of the scene duration such that the first user virtually embodies the first entity;
one or more physical processors configured by machine-readable instructions to: obtain a first scene definition, the first scene definition including scene information that defines a virtual scene, the virtual scene including integrated motion capture information of entities within a virtual setting over a scene duration from a scene beginning to a scene end, the scene information including setting information and entity information, the setting information defining the setting, and the entity information defining individual ones of the entities and the motion capture information of the entities, wherein the scene information includes first entity information, the first entity information defining a first entity and first motion capture information for the first entity, the first motion capture information characterizing motion and/or sound made by a first user per frame during a first portion of the scene duration such that the first user virtually embodies the first entity, wherein the frames are in sequential order; 
receive second entity information, the second entity information defining a second entity and second motion capture information characterizing motion and/or sound made by a second user during a second portion of the scene duration such that the second user virtually embodies the second entity, wherein the first portion and the second portion of the scene duration have at least some overlap; 
receive second entity information, the second entity information defining a second entity and second motion capture information characterizing motion and/or sound made by a second user per frame during a second portion of the scene duration such that the second user virtually embodies the second entity, wherein the first portion and the second portion of the scene duration have at least some overlap; 
integrate the second entity information into the first scene definition such that a second scene definition is generated, the second scene definition including the first scene definition and the second entity information, wherein the integrated second motion capture information affects the motion capture information of the entities; for each of the entities of the entity information: execute a simulation of the virtual scene from the second scene definition for at least a portion of the scene duration; 
integrate the second entity information into the first scene definition such that a second scene definition is generated, the second scene definition including the first scene definition and the second entity information, wherein the integrated second motion capture information affects the motion capture information of the entities;
analyze the second scene definition for deviancy between a given entity and the second motion capture information, wherein the deviancy characterizes the motion capture information of the given entity as incompliant with the second motion capture information based on the integration of the second motion capture information; indicate, based on the analysis for deviancy, the given entity as deviant; and re-integrate the given entity into the second scene definition.
analyze the second scene definition for deviancy between the given entity and the second motion capture information, wherein the deviancy characterizes the motion capture information of the given entity as incompliant with the second motion capture information based on the integration of the second motion capture information; indicate, based on the analysis for deviancy, the given entity as deviant; and re-integrate the given entity into the second scene definition.



Instant Application
1
2
3
4
5
6
7
8
9
Aforementioned Patent
1
2
3
4
5
6
7
9
10



Instant Application
10
11
12
13
14
15
16
Aforementioned Patent
11
12
13
14
15
16
18

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bolvin et al (2015/0084951) teaches, “A method of mixing or compositing in real-time, computer generated 3D objects and a video feed from a film camera in which the body of the film camera can be moved in 3D and sensors in or attached to the camera provide real-time positioning data defining the 3D position and 3D orientation of the camera, or enabling the 3D position to be calculated.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616